*479Opinion by
Lawrence, J.
It was orally stipulated that the weight of the merchandise was correctly stated on the invoice to be 22,046 pounds and that the chemist’s report (exhibit 1) showed the lead content of the merchandise in issue to be only 0.25 percent of the total weight of the merchandise. Upon the un-controverted facts, it was held that duty should have been assessed only as to 0.25 percent of the weight of the merchandise. The alternate claim for free entry, under Public Law 869, 81st Congress, as amended, having been abandoned, was dismissed.